Even if the affidavit on which defendant was tried and convicted might have been subject to motion to quash, because of its failure to allege the local option election and its effect; this matter cannot be gone into in a habeas corpus proceeding, which cannot be used as a writ of error. See second headnote in case of Randall v. Tillis, *Page 716 43 Fla. 43, 29 So. 540. Furthermore, a municipal court is not a court of record, and pleadings in such a court are not subject to as strict regulations as those in courts of record. The affidavit did not wholly fail to charge a violation of the ordinance. It advised the accused of "the nature and cause of the accusation against him," and afforded due process of law. See Wright v. Worth, 83 Fla. 204, 91 So. 87; 43 C.J. 458, 459.